Title: From George Washington to John Armstrong, 25 April 1788
From: Washington, George
To: Armstrong, John



Dear Sir,
Mount Vernon April 25. 1788

From some cause or other which I do not know your favor of the 20th of February did not reach me till very lately. This must apologize for its not being sooner acknowledged. Altho Colo. Blain forgot to call upon me for a letter before he left Philadelphia, yet I wrote a few lines to you previous to my departu[r]e from that place; whether they ever got to your hands or not you best know.
I well remember the observation you made in your letter to me of last year, “that my domestic retirement must suffer an interruption.” This took place, notwithstanding it was utterly repugnant to my feelings, my interest and my wishes; I sacrificed every private consideration and personal enjoyment to the earnest and pressing solicitations of those who saw and knew the alarming situation of our public concerns, and had no other end in view but to promote the interest of their Country; and conceiving that under those circumstances, and at so critical a moment, an absolute refusal to act, might, on my part, be construed

as a total dereliction of my Country, if imputed to no worse motives. Altho’ you say the same motives induce you to think that another tour of duty of this kind will fall to my lot, I cannot but hope that you will be disappointed, for I am so wedded to a state of retirement; and find the occupations of a rural life so congenial; with my feelings, that to be drawn unto public at the advanced age, would be a sacrifice that could admit of no compensation.
Your remarks on the impressions which will be made on the manners and sentiments of the people by the example of those who are first called to act under the proposed Government are very Just; and I have no doubt but (if the proposed Constitution obtains) those persons who are chosen to administer it will have wisdom enough to discern the influence which their examples as rulers and legislators may have on the body of the people, and will have virtue enough to pursue that line of conduct which will most conduce to the happiness of their Country; and as the first transactions of a nation, like those of an individual upon his enterance into life, make the deepest impression and are to form the leading traits in its character, they will undoubtedly pursue those measures which will best tend to the restoration of public and private faith and of consequence promote our national respectibility and individual welfare.
That the proposed Constitution will admit of amendments is acknowledged by its warmest advocates but to make such amendments as may be proposed by the several States the condition of its adoption would, in my opinion amount to a compleat rejection of it; for upon examination of the objections which are made by the opponents in different States and the amendments which have been proposed, it will be found that what would be a favourite object with one State is the very thing which is strenously opposed by another; the truth is, men are too apt to be swayed by local prejudices, and those who are so fond of amendments which have the particular interest of their own State in view cannot extend their ideas to the general welfare of the Union—they do not consider that for every sacrifice which they make they receive an ample compensation by the sacrifices which are made by other States for their benefit—and that those very things which they give up will operate to their advantage through the medium of the general interest. In addition to these

considerations it should be remembered that a constitutional door is open for such amendments as shall be thought necessary by nine States. When I reflect upon these circumstances I am surprized to find that any person who is acquainted with the critical state of our public affairs, and knows the variety of views, interests, feelings and prejudices which must be consulted and conciliated in framing a general Government for these States, and how little propositions in themselves so opposite to each other, will tend to promote that desireable an end, can wish to make amendments the ultimatum for adopting the offered system.
I am very glad to find that the opposition in your State, however formidable it has been represented, is, generally speaking, composed of such characters as cannot have an extensive influence; their fort, as well as that of those of the same class in other States seems to lie in misrepresentation, and a desire to inflame the passions and to alarm the fears by noisy declamation rather than to convince the understanding by some arguments or fair and impartial statements—Baffled in their attacks upon the constitution they have attempted to vilify and debase the Characters who formed it, but even here I trust they will not succeed. Upon the whole I doubt whether the opposition to the Constitution will not ultimately be productive of more good than evil; it has called forth, in its defence, abilities (which would not perhaps have been otherwise exerted) that have thrown new lights upon the science of Government, they have given the rights of man a full and fair discussion, and have explained them in so clear and forcible a manner as cannot fail to make a lasting impression upon those who read the best publications on the subject, and particularly the pieces under the signiture of Publius. There will be a greater weight of abilities opposed to the system in the convention of this State than there has been in any other, but notwithstanding the unwearied pains which have been taken, and the vigorous efforts which will be made in the Convention to prevent its adoption, I have not the smallest doubt but it will obtain here.
I am sorry to hear that the College in your neighbourhood is in so declining a state as you represent it, and that it is likely to suffer a farther injury by the loss of Dr Nisbet whom you are afraid you shall not be able to support in a proper manner on

account of the scarcity of Cash which prevents parents from sending their Children hither. This is one of the numerous evils which arise from the want of a general regulating power, for in a Country like this where equal liberty is enjoyed, where every man may reap his own harvest, which by proper attention will afford him much more that what is necessary for his own consumption, and where there is so ample a field for every mercantile and mechanical exertion, if there cannot be money found to answer the common purposes of education, not to mention the necessary commercial circulation, it is evident that there is something amiss in the ruling political power which requires a steady, regulating and energetic hand to connect and control. That money is not to be had, every mans experience tells him, and the great fall in the price of property is an unequivocal, and melancholy proof of it; when, if that property was well secured—faith and Justice well preserved—a stable government well administered—and confidence restored, the tide of population and wealth would flow to us, from every part of the Globe; and, with a due sense of the blessing, make us the happiest people upon earth. with sentiments of very great esteem and regard I am Dr Sir &c.

Go. Washington

